DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 22, 24-26 and 28-30; renumbered as claims 1-7 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Applicant by incorporating the limitations; scaling a motion vector difference of the current block based on a shifting parameter corresponding to the motion vector resolution, determining one among a plurality of motion vector predictor candidates as a motion vector predictor of the current block, and obtaining a motion vector of the current block based on the motion vector predictor and the scaled motion vector difference, wherein a motion vector predictor candidate is derived by modifying a motion vector of a neighboring block adjacent to the current block, and wherein the modification is performed based on a shift operation using the shifting parameter corresponding to the motion vector resolution of the current block, as indicated allowable in the last office action, mailed 12/21/2020, into the independent claims 22, 26 and 30; renumbered as claims 1, 4 and 7 place the application in condition for allowance.
	Claims 24-25 and 28-29; renumbered as claims 2-3 and 5-6 are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can 

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/jnterviewpractjce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482